Title: To John Adams from William Cunningham, 15 January 1810
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Jan. 15. 1810

I am without an answer to my last of the 29th. ult. in which I observed, that a confession respecting you sons, made in your Letter of the 22d. of June, was unlucky, but I reserved for another Letter the principal fact and the reflections upon it, which give that aspect to the acknowledgement alluded to. If you will review your Letter of the 8th. of July, but which you detained in your own hands, on account of its virulence; till the 13th. of August, and then forwarded it to me with directions to return it, you will find the following sentence:—“I should have gone to my grave without writing a word, if the very system of Hamilton, a war with France, had not been revived, and apparently adopted by a majority of New–England. The British faction, and the old Tories, appeared to have disciplined the Federalists to a system which appeared to me fundamentally wrong, and I determined to oppose it.”—By this, Sir, it most evidently appears, that instead of coming before the public to make your defence, against you have entered the Arena of political controversy, with a view to prevent the success of one party, and to make another predominant. In ordinary cases, we except motives, and answer arguments; but in this case, it is material to shew, that you have sacrificed to your passions. This I can shew by your own concessions.
In my answer to the Letter from which the sentence above is extracted, I said—“it contained many things which I admired; many before unknown to me; and nothing to censure more than you had yourself confessed to be too severely right.” This last clause, according to your own description of your Letter, might have been extended to the whole of it, for you called it all violence—I might have admired the seven lines of original poetry in which you compressed the plan you are executing in your public Letters. But is there in these lines, the least glimpse of your being actuated in the composition of these Letters, by a sense of obligation to yourself against any injustice done you by Gen. Hamilton? No, Sir, not a shadow of it—Your objects in these Letters, as you revealed them in those sprigs of the Parnassian Mount (and they appear as if intended to describe your whole design) are all of another sort—they are slips engrafted on the stock of your hatred of Hamilton, and bear the same natural affinity to your object in your public writings, as you disclosed it in the above–recited passage from your Letter of the 8th. of July, as despoiling is allied to the Agrarian Lex.
As to what was before unknown to me, in the Letter last mentioned, it was nearly all so, as is plain from some recapitulations from it in my answer.
The passage recited from your Letter of the 8th. of July, is the most extraordinary confession of all, and is so intimately connected with the confession in the Letter of the 22d. of June, and in the Letter of Sep. 27. that they are essentially depending one upon another. The bud which put out in the Letter of the 22d. of June, dilated in the Letter of the 8th. of July, and fully expanded in the Letter of Sep. 27th.—This is the progress to maturity:—
My sons were are very much delighted I had taken the subject up.
I should have gone to my grave without writing a word, if the very system of Hamilton, a war with France, had not been revived and apparently adopted.
Poor Democrats, Republicans and still poorer Americans, are at the feet of John Bull and his Calves; matters cannot be much longer minced the truth must out.
Why were your sons delighted that you had taken the subject up?
When I read the passage recited from the July Letter, my attention and astonishment were equally enchained; but as the measures of the Federalists, which appeared to you to have a warlike countenance against friendly France; and which had brought you, according to your Letter, from your sequestered abode into the field of controversy, had subsided by an accommodation with England, my alarm abated, and was soon lost in a supposition, that you felt yourself obliged to fill up the outline of your plan, as you had presented it to the public, and that you would move slowly on after the winds had ceased, by the impetus given you by the first gusts. According to this outline, the public understand, that your present undertaking is to vindicate yourself against certain aspersions, which you consider unfounded, in Gen. Hamilton’s Letter—but by the declarations made to me in two passages in your Letter of July, your design is very different—and if it is not undeniably true that, under the semblance of a personal vindication, your design is nothing less than to baffle and defeat the Measures you once advocated and supported; I may, without fear of contradiction assert, that it is to give more power, and more extensive adoption to the prejudices you once reviled and condemned! Through whose instigation, or by what excitement, has is this reverse of conduct? To say it has been effected by a change of circumstances, is too palpably unfounded to be pretended. You do, indeed, follow the above–recited passage, with some swelling on your own ill–treatment; but the personal complaints are evidently used in the Letter, as if intended for nothing more than to serve you with a convenient apology for your public appearance. If there is not an inconsistency here, and an inconsistency at the expense of what you ought most to value, there is a mystery in great management, which I know as little how to solve, as a boor to explain a problem in Euclid. What has the prevalency of any system recommended by Gen. Hamilton to do with proving your premiership in the negociations of 1783? To give this proof is the publickly avowed object of your publications in the Patriot.
Suffer me, with seriousness, to ask—whether a war for which we made great preparations in 1798 against, France and which you have said was actually waged, was not as much in accordance with the system of Hamilton, as the opposition measures of last winter, to which you alluded, could have been? Most assuredly it was. And what part did you take in 1798? Gen. Hamilton himself said in your defence praise, that you “took on the occasion, a manly and courageous lead—that you did all in your power to raise the pride of the nation—to inspire it with a just sense of the injuries and outrages which it had experienced, and to dispose it to a firm and magnanimous resistance; and that your efforts contributed materially to the end.” You may possible object that this does not come up to the full merit of your exertions, but you will not say that it outmeasures them.
 In an Answer to the Address of the Young–Men of New–York, dated May 1798, you say:—“I assure you, my young friends, that the satisfaction with my conduct which has been expressed by the rising generation, has been one of the highest gratifications I ever received; because I can sincerely say, that their happiness, and that of their posterity, more than my own, or that of my cotemporaries, has been the object  of the studies and labours of my life.” The same sentiment, with more expansion, you expressed on several occasions. Enlivening the courage of the Young–Men of Boston with encomiums on the public spirit of their Fathers, you exclaim, “To arms! my young–friends to arms!” And in another Answer to an Address, you emulated a few examples in history of proud and generous patriotism, and wished the opposers of the measures then in operation, safely within the lines of the enemy. Had the Young–Men of New–York stood around you in your last moments, you could not have addressed them with more solemnity, nor apparently, with more satisfaction in the consciousness of your sincerity. And what were “the studies and labours of your life,” which you then considered so important to the happiness of future generations? Pray Sir, consider, that an Orner, nor oblivion are yet your friends.
I entreat you now to turn your eye to one line of the summary given of your character by Hamilton, in the 13th. page of his Letter; and to a trait in the last paragraph of the 19th. page, and then tell me, with your hand on your heart, whether anything, save a deep rooted antipathy to Hamilton Pickering, &c.—or a partiality to some others, the natural consequence of that partiality antipathy, and equally unwarrantable, can account for your opposite appearance, on the same question, in the years 1798 and 1810? Certainly the same question in respect to the disposition towards us of England; and the same with regard to France, with the single exception that England is in the same transgression. Tell me, too, whether this opposition will not sink your political character, your rectitude, to irredeemable perdition, as certainly so as the giving way in his old age, to his resentments against Demosthenes; and his favouring the views of the enemy Nicanor, in disregard of the counsel of Dercyllus, sunk Phocion, surnamed, for his early devotion to his country, the good? Tell me, too, whether as a friend to the rights and liberties of my country, I am not bound to exhibit, that the causes of this opposition are such as ought to reduce an estimation of your professions of Democratic–Republicanism, to a level with the estimation long since made, of certain professions by Rolla and Clovis, made to facilitate the government of those to whom they were addressed? No man is more deeply penetrated with a sense of the inviolability of confidential trusts. But were I to make oath to keep inviolate such a trust, conditional to its reception, and to make it with as much solemnity as Atrides swore that he surrendered the beautiful Brisëis untouched to Achilles, and should make it without any sort of reservation, a reservation would yet exist in the Duty, social and relative, which every Man, and every Citizen, is bound by solemn obligations to respect. A promise, nor an oath of secrecy, is not to be constructed to extend to the transgression of the duty we are under from the instant of our birth, and of which there is never intemptted an intemission.—it is a contradiction in terms, that a man can bind himself to do what he is bound not to perform.
The Democratic party may declare, that they proceed even–handed with France and England. Loth as I am, I must yet say it is not so. The pretension is a delusion, a downright cheat and imposition. That many have been brought over to the views of France, effectually as England’s second Charles was, we have “precious confessions.” The considerations which brought on this devotedness, varying only in words, is precisely the same in principle, that induced Charles to persevere in his ruinous and detestable breach infidelity to his country. Lewis XIV, said the advisers of Charles, will, if humoured in his ambition, defend the common cause of Kings against their subjects—We are allured by the assurance, that if we will second Buonaparte, he will protect us in the freedom of the seas! Charles, besides, was liberally bribed, and so was the Parliament—And that Buonaparte has not here a Barillon, I am not so satisfied. I believe in my soul, that proof is not lacking, that we have Phäetons, who would set the chariot on fire in the sun of French glory, and drive it over every inch of the unsubjected part of the world. The conduct towards Jackson is not a light presumption of this wildness. Although not declared, it is too obvious to be called conjecture, that he comes with full powers to close a settlement with us on all points of difference on terms less exceptionable according to the propositions made first by Mr. Jefferson, and renewed and enlarged by Mr. Madison, and some of those constituting his privy council; or on terms less exceptionable. But he is rejected, and the counsels retained against him which were infused by Atê, in special mission from hell. I hold you as you my authority for this language, applied to Mr. Jefferson—Is not “a want of sincerity,” with which you accused him, an infernal failing?
I would be have been slow in believing this of any of the party, and most backward in believing that you intend to lend your assistance in the work of forcing this country into a war with England—But what does your language import? To what, indeed, does it explicitly amount? My esteem for yourself and family had kept an ascendency over the jealousy which, for some time, has been uppermost towards you in the minds of many. I have felt for you, as a neighbourhood feel towards one born and brought up amongst them, whose actions, now and then, incur suspicions, but which suspicions die away without reviving, until some act less equivocal than any preceding, or until some extraordinary occurrence shall awaken reflection, and put eyes into it, that it can see what before passed almost unobserved. The occurrence which seems to have brought every thing from envelopement, I mentioned in my last.
I observed above, that the only difference in our situation with France now, and in the year 1798, is that England equally offends. But unless we encouraged the first aggressor, and thereby justified the other in his retaliation, we have a right to determine on which shall fall the weight of our just resentment. Policy alone ought to settle the question—the counsel which it gives cannot be mistaken by any enlightened and genuine patriot:—The deadly arbitrement should be with France. But as Policy will not be consulted, and to prevent the effect upon us of the fatal device of the divide et impera, I have been in favour of a war against both, if both alike adhered to their injurious placits. In a war with both, our situation would be incomparably less difficult than was that of the Dutch in 1672, against Lewis XIV, Charles II, the Elector of Cologne, and the Bishop of Munster. But to be wheedled into a war with both, when we might have adjusted all differences with one, which would have surely led to a settlement with the other, is too damnable, but most damnable of all to be negociated into a war with England alone:
We may “hold a serpent by the tongue,
A caged lion by the mortal paw,
A fasting tyger safer by the tooth,
Than keep in peace,” with France, and
Wage with England war.
You call “a war with France, the very system of Hamilton,” as if he would exercise that christian forbearance towards England, that he would have had us turn all sides of our face to her blows. Is this just towards Hamilton? Did he not recommend more extensive preparations to avenge the injuries done us by Great Britain, than either party in Congress were willing to adopt? You know that he did. Give him, Sir, his merits, if you ever expect to have credit for his your own—and shade not your own noon-tide honours: “When valour preys on reason, it eats the sword it fights with.”
A rule you very properly prescribed for the reading of political treatises will not be disregarded when the work in which you are now employed shall be read:—To consider the circumstances of the times, the personal character, and political situation of the writer.
You observed to me in a Letter, that the policy of Vergennes was to keep us dependent on France. If this policy has never been abandoned, but continued by Talleyrand, as the schemes of Richelieu were prosecuted by Mazarine, where is the propriety of exculpating the French from any hostile designs upon this Country?
I cannot but unite with that most profound Statesman from whom I have before made quotations, that “France means to form an universal empire by producing an universal revolution.” Since this prediction was uttered, events have gone far in its verification. It appears to me, that late occurrences, both here and in Europe, are extremely auspicious to any views which Buonaparte may have upon this Country, or to a farther extension of his power. I presume he might now conquer India with an hundredth part of the force with which its subjection was unsuccessfully attempted by Semiramis.
I hope patriots who perceive our approximations to the vortex which has swallowed up the most of Europe, would toil to save their country, like mariners when the wind and the waves, are inclining the ship to the rocky shore. Our exertions must be adequate to the exigency or we cannot escape Destruction. We are ranging on an exposed plain like Ostriches on the open sands, depending, like them, to hide our heads in the last extremity, leaving our bodies undefended against our pursuers. This negligence of security into which we have been beguiled by a dissipating œconomy, will be our ruin. Our public concerns will all become reduced to the miserable principle invented to uphold a popularity at on the Nation’s cost declension;—and our minds at last, by a sure yet insensible influence of the wasteful sordidness of our public measures, will fall so far below an expansion to our real necessities, that we shall be unable to avert the ruin which a desertion of former principles, and the relaxation of a former tone in the public mind, are inevitably bringing upon us.
A free Republican Government, is the best adapted to the state of a truly enlightened and virtuous people. I have earnestly hoped for its prosperity in America. It may be said to carry on its operations through a country with the fertilizing power of the Nile, but like that River, it has alarming fluctuations, and often, by torrents from the mountains, rises too high. The current which a Demagogue can carry after him, resembles the channel cut to divert part of the water of the Nile into the lake Mæris, with this difference, that the diversion from the current of good water which a Demagogue can make, is not intended for its salutary reduction, but to carry the whole body, with an overwhelming power, in a new direction. Volney, once a Member of one of the French assemblies, and a true Democrat, remarks, in his “Ruins of Empires”—“The disorders of past times have reappeared in the present. The Leaders of Government sill march on in the same fatal paths of falsehood and deceitful tyranny; and the people still wander, as of old, in bewildered ignorance.”
In our present situation, I am anxious to raise to a just appreciation by my countrymen, and to give a proper direction to a fact, which has the attestation of all experience:—It is cheaper to purchase national favours with iron than with gold. The first price, by the former, is always found to be sufficient; while the offer of the latter is sure to beget an insatiableness, that can never say “it is enough.”
This I expect is the last Letter I shall write you. You have had ample time to make objections to a public use of some parts of your Letters, had you been disposed to make them. I shall, therefore, construct your assent to such an use from your silence; and shall so dispose of your Letters as a sense of public duty shall dictate.
With veneration and affection, / I am, Dear Sir, / Your Friend & Servt.


            Wm. Cunningham Jr.
              
            
    To come in at page 8th.) To discount from so fatal an enterprize, the amount of your name, I have a strong desire. I know the items in the exposê against England, and would rather aggravate than diminish the power of every solid accusation—but that of designing to bring us again under her as colonies is, at this moment of the peculiar pressure she in under, too illusory to be seriously advanced by an ingenuous and an enlightened mind; the present total impracticability of the project, if contemplated, might give us the utmost confidence in our security on that head—the accusation is a “red-lattice phrase,” and besides its vociferation in bar-rooms, it appears conspicuous “in pamphlets studiously devis’d,” to inflame a vulgar credulity, and “to face the garment of rebellion,” against the plan of Washington and Adams,


   “With some fine colour to please the eye


   Of fickle changelings. . . . . . .


   And never yet did insurrection want


   Such water-colours to impaint his cause.”
